Exhibit 10.1


BorgWarner Inc.
2014 Stock Incentive Plan
Performance Share Award Agreement




You have been selected to receive a Performance Share Award under the BorgWarner
Inc. 2014 Stock Incentive Plan (the “Plan”), as specified below:
Participant:
Address:
Target Number of Performance Shares:
Performance Period: January 1, 20__ to December 31, 20__
Performance Measure: Relative Revenue Growth
THIS AGREEMENT, effective _______, 20__, represents the grant of Performance
Shares by BorgWarner Inc., a Delaware corporation (the “Company”), to the
Participant named above, pursuant to the provisions of the Plan. All capitalized
terms shall have the meanings ascribed to them in the Plan, unless specifically
set forth otherwise herein. The parties hereto agree as follows:
1.    Performance Period. The Performance Period commences on January 1, 20__,
and ends on December 31, 20__.
2.    Value of Performance Shares. Each Performance Share shall represent and
have a value equal to one share of common stock, par value $0.01, of the
Company, subject to adjustment as provided in Section 4(e) of the Plan.
3.    Performance Shares and Achievement of Performance Goal. The number of
Performance Shares to be earned under this Agreement shall be based upon the
Company’s Relative Revenue Growth.
For this purpose, Relative Revenue Growth is defined as the percentage by which
the Company’s compound annual percentage change in revenue, excluding the impact
of changes in foreign currency exchange rates and merger, acquisition and
divestiture activity, for the Performance Period exceeds the compound annual
percentage change in the vehicle market for the Performance Period.
The percentage change in the vehicle market will be determined by weighting the
change in vehicle production over the Performance Period among the passenger
car, on-highway commercial vehicle and off-highway commercial vehicle markets
across the geographic markets of North America, South America, Europe, China,
India, Japan and South Korea in proportion to the Company’s revenue distribution
at the end of the Performance Period across those same geographic vehicle market
segments.


1



--------------------------------------------------------------------------------


Exhibit 10.1


The percent of Target Number of Performance Shares earned under the Relative
Revenue Growth Performance Measure shall then be determined based on the
following chart:
Company’s Percentage Change in Revenue above Weighted Percentage Change in
Vehicle Market
Percent of Target Number of Performance Shares Earned
6% and above
200.0000%
4%
100.0000%
2%
50.0000%
Less than 2%
0.0000%



Interpolation shall be used to determine the percent of Target Number of
Performance Shares earned in the event the Company’s percentage change in
revenue above the weighted percentage change in the vehicle market does not fall
directly on one of the percentages listed in the above chart.
Availability of Relative Revenue Growth to be used as a Performance Measure for
the number of Performance Shares earned is subject to shareholder approval at
the 2016 Annual Stockholders’ Meeting of an amendment to the Plan adding
Relative Revenue Growth as a Performance Goal under the Plan. If that approval
is not received, the number of Performance Shares to be earned under this
Agreement shall be based upon an alternative Performance Measure, from among the
Performance Goals approved under the Plan. The Performance Measure and related
performance payout matrix will be selected by the Committee after consultation
with the Company’s management.
The Committee shall have no discretion to increase the number of Performance
Shares earned under this Agreement (or the amount payable with respect thereto)
in excess of the number of Performance Shares determined under this Section 3
(taking into consideration any pro rata adjustment in the event the Committee
waives the requirement that the Participant be employed by the Company through
the end of the Performance Period, as provided in Section 4 hereof).
4.    Termination Provisions. Except as provided in Section 11(a) of this
Agreement and in the next paragraph, a Participant shall be eligible for payment
of earned Performance Shares, as specified in Section 3, only if the
Participant’s employment with the Company continues through the end of the
Performance Period and the Participant does not give notice of the Participant’s
voluntary Termination of Employment on or before the end of the Performance
Period.
If a Participant suffers a Disability, dies, is terminated involuntarily without
Cause during the Performance Period, or in the event of the Participant’s
Retirement, the Committee, in its sole discretion, may waive the requirement
that the Participant be employed by the Company through the end of the
Performance Period. In such a case, the Participant (or in the event of the
Participant’s death, the Participant’s beneficiary) shall be eligible for all or
that proportion of the number of Performance Shares earned under Section 3
(determined at the end of the Performance Period and based on actual results)
that his or her number of full months of


2



--------------------------------------------------------------------------------


Exhibit 10.1


participation during the Performance Period bears to the total number of months
in the Performance Period.
In the event of the Participant’s Termination of Employment for Cause, the
Participant’s giving of notice of voluntary Termination of Employment or the
Participant’s actual voluntary Termination of Employment during the Performance
Period, or if the Committee does not exercise its discretion to waive the
requirement that the Participant be employed by the Company through the end of
the Performance Period in the event of the Participant’s Termination of
Employment by reason of the Participant’s death, Disability, involuntary
termination without Cause, or Retirement prior to the close of the Performance
Period, the Participant shall forfeit this entire award, with no payment to the
Participant. The Participant’s transfer of employment to the Company or any
Subsidiary from another Subsidiary of the Company during the Performance Period
shall not constitute a Termination of Employment.
5.    Dividends. The Participant shall have no right to any dividends which may
be paid with respect to shares of Stock until any such shares are delivered to
the Participant following the completion of the Performance Period.
6.    Form and Timing of Payment of Performance Shares. The earned Performance
Shares shall be paid out one hundred percent (100%) in Stock. Payment of earned
Performance Shares shall be made as soon as administratively practicable in the
year after the year in which the Performance Period ends, but in any event, no
later than March 15 of the year following the year in which the Performance
Period ends.
7.    Tax Withholding. The Company shall have the power and the right to deduct
or withhold, or require the Participant or beneficiary to remit to the Company,
an amount sufficient to satisfy federal, state, and local taxes, domestic or
foreign, required by law or regulation to be withheld with respect to any
taxable event arising as a result of this Agreement. At the request of the
Company, the Participant will adopt a written plan that satisfies the
requirements of Rule 10b5-1(c) promulgated under the Securities Exchange Act of
1934 under which the Participant directs the sale of Performance Shares
sufficient to satisfy federal, state, and local tax withholding requirements,
with the sale to occur on the date the Performance Shares are paid under Section
6, provided that at the time of the Company’s request the Participant is not
aware of material non-public information about the Company and the Participant
is not subject to any blackout period.
8.    Nontransferability. Performance Shares may not be sold, transferred,
pledged, assigned, or otherwise alienated or hypothecated, other than by will or
by the laws of descent and distribution.
9.    Administration. This Agreement and the rights of the Participant hereunder
are subject to all the terms and conditions of the Plan, as the same may be
amended from time to time, as well as to such rules and regulations as the
Committee may adopt for administration of the Plan. It is expressly understood
that the Committee is authorized to administer, construe, and make all
determinations necessary or appropriate to the administration of the Plan and
this Agreement, all of which shall be binding upon the Participant. Any
inconsistency between the Agreement and the Plan shall be resolved in favor of
the Plan.


3



--------------------------------------------------------------------------------


Exhibit 10.1


10.    Specific Restrictions Upon Shares. The Participant hereby agrees with the
Company as follows:
(a)
The Participant shall acquire the shares of Stock issuable with respect to the
Performance Shares granted hereunder for investment purposes only and not with a
view to resale or other distribution thereof to the public in violation of the
Securities Act of 1933, as amended (the “1933 Act”), and shall not dispose of
any such Stock in transactions which, in the opinion of counsel to the Company,
violate the 1933 Act, or the rules and regulations thereunder, or any applicable
state securities or “blue sky” laws.

(b)
If any shares of Stock acquired with respect to the Performance Shares shall be
registered under the 1933 Act, no public offering (otherwise than on a national
securities exchange, as defined in the Exchange Act) of any such Stock shall be
made by the Participant under such circumstances that he or she (or such other
person) may be deemed an underwriter, as defined in the 1933 Act; and

(c)
The Company shall have the authority to endorse upon the certificate or
certificates representing the Shares acquired hereunder such legends referring
to the foregoing restrictions.

11.    Miscellaneous.
(a)
Change in Control. As provided by Section 12 of the Plan, in the event of a
Change in Control, the restrictions applicable to the Performance Shares granted
under this Agreement that remain outstanding as of the date of the Change of
Control shall lapse, the Performance Goal shall be deemed to have achieved at
target level, and all other terms and conditions shall be deemed to have been
satisfied. In the event that the Performance Period is shortened due to a Change
in Control, the amount of the Performance Shares deemed earned shall be prorated
by multiplying the Target Number of Performance Shares by a fraction, the
numerator of which is the actual number of whole months in the shortened
Performance Period and the denominator of which is the number of whole months in
the original Performance Period. Subject to Section 11(h) of this Agreement,
payment shall be made in Stock or cash, at the discretion of the Committee,
within thirty (30) days following the effective date of the Change in Control.

(b)
Adjustments to Shares. Subject to Plan Section 4(e), in the event of any merger,
reorganization, recapitalization, stock dividend, stock split, extraordinary
distribution with respect to the Stock or other change in corporate structure
affecting the Stock, the Committee or Board of Directors of the Company may make
such substitution or adjustments in the aggregate number and kind of shares of
Stock subject to this Performance Share Award as it may determine, in its sole
discretion, to prevent dilution or enlargement of rights.



4



--------------------------------------------------------------------------------


Exhibit 10.1


(c)
Notices. Any written notice required or permitted under this Agreement shall be
deemed given when delivered personally, as appropriate, either to the
Participant or to the Executive Compensation Department of the Company, or when
deposited in a United States Post Office as registered mail, postage prepaid,
addressed, as appropriate, either to the Participant at his or her address set
forth above or such other address as he or she may designate in writing to the
Company, or to the Attention: Executive Compensation, BorgWarner Inc., at its
headquarters office or such other address as the Company may designate in
writing to the Participant.

(d)
Failure To Enforce Not a Waiver. The failure of the Company to enforce at any
time any provision of this Agreement shall in no way be construed to be a waiver
of such provision or of any other provision hereof.

(e)
Governing Law. All questions concerning the construction, validity and
interpretation of this Agreement shall be governed by and construed according to
the internal law, and not the law of conflicts, of the State of Delaware, except
that questions concerning the relative rights of the Company and the Participant
with respect to Shares, shall be governed by the corporate law of the State of
Delaware.

(f)
Provisions of Plan. The Performance Shares provided for herein are granted
pursuant to the Plan, and said Performance Shares and this Agreement are in all
respects governed by the Plan and subject to all of the terms and provisions
thereof, whether such terms and provisions are incorporated in this Agreement
solely by reference or expressly cited herein. If there is any inconsistency
between the terms of this Agreement and the terms of the Plan, the Plan’s terms
shall completely supersede and replace the conflicting terms of this Agreement.

(g)
Code section 162(m). It is intended that payments pursuant to this Agreement to
a Participant who is a “covered employee” within the meaning of section 162(m)
of the Internal Revenue Code constitute “qualified performance-based
compensation” within the meaning of section 1.162.27(e) of the Income Tax
Regulations. To the maximum extent possible, this Agreement and the Plan shall
be so interpreted and construed. Except in the case of a Change in Control, no
amounts in excess of the number of Performance Shares earned under Section 3 of
this Agreement (determined at the end of the Performance Period and based on
actual results) shall be paid to the Participant. There shall be no waiver by
the Committee of any payment limitations in the event of the Participant’s
Retirement pursuant to Section 11(b)(iii) of the Plan.

(h)
Section 16 Compliance. If the Participant is subject to Section 16 of the
Exchange Act, except in the case of death or disability, at least six months
must elapse from the date of acquisition of the Performance Shares granted
hereunder to the date of the Participant’s disposition of such Performance
Shares or the underlying shares of Stock.

(i)
Year. All references to “year” in this Agreement refer to the calendar year.



5



--------------------------------------------------------------------------------


Exhibit 10.1




IN WITNESS WHEREOF, the Company has executed this Agreement in duplicate on the
day and year first above written.
BORGWARNER INC.




By: _________________________________
    


The undersigned hereby accepts, and agrees to, all terms and provisions of the
forgoing Agreement.




___________________________________
<Name>
















6

